Jackson, Chief Justice.
[A petition for certiorari was taken from the decision of Thomas Waldhour, J. P. On October 22, 1883, the judge of the superior court granted an order that the writ of certiorari issue on filing bond and making affidavit according to law. A bond appears in the record attested by W. F. Taylor, J. I\, without date or other approval. There is a certificate from the presiding justice that the costs were paid. When the case was called, counsel for t defendant in certiorari moved to dismiss it, because the bond bore no date, because the certificate did not show that bond had been given, and because the bond was not taken by the magistrate who tried the case or by the clerk of the superior court. The certiorari was dismissed, and plaintiff therein excepted.]